Citation Nr: 1035786	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  07-33 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an eye disability, to 
include keratoconjunctivitis and to include as secondary to 
anthrax vaccinations.  

2.  Entitlement to service connection for joint disability, to 
include as secondary to anthrax vaccinations.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty for the following 
periods: November 1985 to February 1986; September 2002 to 
February 2003; February 2003 to August 2003; and March 2005 to 
June 2005.  

These issues come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating action of the Department of 
Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In that decision, the RO denied 
claims for service connection for "joint disease due to anthrax 
vaccine" and "allergic rhinoconjunctivitis claimed as sight 
problems due to anthrax vaccine."  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

A May 2006 PIES request shows no further service treatment 
records were available for the Veteran.  A request for records 
was sent to Veteran's unit in January 1996, but it was limited to 
a specific time period.  On remand, the RO should request all 
service treatment records from the Veteran's unit or other 
appropriate repository and associate the records with the claims 
folder.  A negative reply is requested and should be put in the 
file, if necessary.  

The Veteran has filed a claim for "joint disease" including as 
due to anthrax vaccinations.  In his May 2007 notice of 
disagreement, the Veteran claimed that studies had shown that the 
anthrax vaccine can cause disability exhibited by joint pain.  He 
submitted undated and unidentified papers he asserted were from 
the internet that suggested that side effects of the anthrax 
vaccine can include blurred vision and joint and muscle pain.  

In April 1996, the RO granted service connection for the 
residuals of right ankle sprain.  In July 2006, the RO granted 
service connection for lumbosacral strain myositis and facet 
joint disease.  The Veteran appears to be claiming joint disease 
for an area other than his back since he is already service-
connected for that disability.  

October and November 2002 anthrax vaccinations are recorded on a 
treatment form.  

A July 2005 VA primary care record shows the Veteran had a low 
back injury after a fall.  He was also diagnosed with myalgia and 
myositis.  A July and August 2005 MRI of the lumbar spine showed 
mild L5-S1 bilateral facet joint degenerative changes.  In an 
August 2006 VA primary care record shows the Veteran denied joint 
pain.  

In October 2006, the Veteran received a VA joint examination.  He 
reported suffering from aches and pains since more than 10 years 
ago.  He was service-connected for right ankle sprain residuals 
and reported associated pain.  All joint pain reported came from 
the ankles.  The Veteran was working as a policeman, full-time, 
with no restrictions.  No inflammatory arthritis symptoms were 
reported.  Physical examination showed the ankle joints were 
tender but there were no observable signs for inflammatory 
arthritis.  Normal ranges of motion were found for the hips, 
knees ankles, shoulders, elbows, and wrists.  There were no 
clinical studies done for the examination, but ankle x-rays were 
mentioned and were normal.  Bilateral ankle strain was diagnosed.  
The examiner did not specify whether the Veteran had any 
disability exhibited by joint pain that was due to service, 
including anthrax vaccinations.  

At the February 2009 Board hearing, the Veteran stated he had 
problems with joint disease when he came back from his last 
deployment to Ft. Stewart (June 2005).  (Transcript, P 3.)  

A November 2006 VA eye examination revealed that the Veteran had 
refractive error and allergic rhinoconjunctivitis.  It was 
concluded that allergic rhinoconjunctivitis is not caused by or a 
result of the anthrax vaccine.  But there was no rationale given 
for this statement.  

In his May 2007 notice of disagreement, the Veteran stated he 
meant to claim keratoconjunctivitis, not just "sight problems."  

Accordingly, the case is REMANDED for the following action:  

1.  First, request all service treatment 
records from the Veteran's unit or other 
appropriate repository and associate them 
with the claims folder.  A negative response 
is requested and should be associated with 
the claims file.  

2.  Thereafter, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any disability exhibited by joint 
pain (except already service-connected the 
lumbosacral strain/myositis and facet joint 
disease).  The claims file and a copy of this 
remand must be made available to the examiner 
in conjunction with the examination.  

For any disability exhibited by joint pain 
(other than that related to the service-
connected the lumbosacral strain/myositis and 
facet joint disease), the examiner should 
indicate whether it is at least as likely as 
not that it had its clinical onset in service 
or is otherwise related to active duty.  The 
examiner must also address whether there is 
any relationship to anthrax vaccinations.  
All opinions and conclusions expressed must 
be supported by a complete rationale.  

3.  After obtaining any additional service 
treatment records, schedule the Veteran for a 
VA examination to determine the nature and 
etiology of any eye disability.  The claims 
file and a copy of this remand must be made 
available to the examiner in conjunction with 
the examination.  

For any eye disability found, the examiner 
should indicate whether it is at least as 
likely as not that it had its clinical onset 
in service or is otherwise related to active 
duty.  The examiner must also address whether 
there is any relationship to anthrax 
vaccinations.  All opinions and conclusions 
expressed must be supported by a complete 
rationale.  The examiner should reference the 
November 2006 VA examination report.  

4.  Re-adjudicate the claims of service 
connection for an eye disability and 
disability exhibited by joint pain to include 
as due to anthrax vaccinations.  If the 
decision remains in any way adverse to the 
Veteran, provide a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include the applicable law 
and regulations considered pertinent to the 
issue remaining on appeal.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action 




must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

